                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,

                        Plaintiff,

 v.                                                       Case No. CR-20-064-RAW

 TOMMY RYAN GOUGE,

                        Defendant.


                                   MOTION FOR DETENTION

       COMES NOW the United States of America by and through United States Attorney Brian

J. Kuester and Assistant United States Attorney Benjamin P. Gifford and, pursuant to 18 U.S.C.

§§ 3142(a)(4), (e) and (f), and 18 U.S.C. § 3143(a)(1), moves for pretrial detention of Defendant.

In support, the United States would submit the following:

       1.      Eligibility of Case.   Defendant is eligible for a detention order because the case

involves (check all that apply):

               ☒       Crime of violence (18 U.S.C. § 3156), sex trafficking (18 U.S.C. §
                       1591), or a federal crime of terrorism as listed in 18 U.S.C. §
                       2332b(g)(5)(B) for which a maximum term of imprisonment of 10
                       years or more is prescribed;

               ☒       Maximum sentence is life imprisonment or death;

               ☐       10+ year drug offense under the Controlled Substances Act (21
                       U.S.C. § 801 et. seq.), the Controlled Substances Import and Export
                       Act (21 U.S.C. § 951 et. seq.) or chapter 705 of Title 46;

               ☐       Any felony if Defendant has two or more prior convictions for
                       offenses described in 18 U.S.C. § 3142(f)(1)(A)-(C), or two or more
                       convictions state or local offenses that would have been offenses
                       described in 18 U.S.C. § 3142(f)(1)(A)-(C) if a circumstance giving
                       rise to federal jurisdiction had existed, OR a combination of such
                       convictions;
                   ☐     Felony that involves a minor victim;

                   ☒     Felony that involves the possession of a firearm or destructive
                         device or any other dangerous weapon;

                   ☐     Failure to register under 18 U.S.C. § 2250;

                   ☐     Serious risk Defendant will flee;

                   ☐     Serious risk Defendant will obstruct or attempt to obstruct justice;
                         and/or

                   ☒     Serious risk Defendant will threaten, injure, or intimidate, or attempt
                         to threaten, injure, or intimidate a prospective witness or juror or
                         obstruct.

                   ☐     A revocation matter brought pursuant Fed.R.Crim.P 32.1. The
                         burden of establishing by clear and convincing evidence that
                         Defendant will not flee or pose a danger to any person or to the
                         community rests with Defendant. (See Fed.R.Crim.P 32.1(a)(6)).

        2.         Reason for Detention. The court should detain Defendant because there are no

conditions of release which will reasonably assure (check all that apply):

                   ☒     Defendant's appearance as required

                   ☒     Safety of any other person and the community

        3.         Rebuttable Presumption.      The United States will invoke the rebuttable

presumption against Defendant under Section 3142(e). The presumption applies because (check

all that apply):

                   ☐     Defendant has been convicted of an offense described in 18 U.S.C.
                         § 3142(f)(1) or convicted of state or local offenses that would have
                         been offenses described in 18 U.S.C. § 3142(f)(1) if a circumstance
                         giving rise to Federal jurisdiction had existed; and Defendant
                         committed said offense while on pretrial release; and not more than
                         five years has elapsed since defendant was released from
                         imprisonment or convicted of said offense;

                   ☐     Probable cause exists to believe Defendant committed 10+ year drug
                         offense under the Controlled Substances Act (21 U.S.C. § 801 et.
                    seq.), the Controlled Substances Import and Export Act (21 U.S.C.
                    § 951 et. seq.) or chapter 705 of Title 46;

              ☐     Probable cause to believe Defendant committed an offense under 18
                    U.S.C. § 924(c), 18 U.S.C. § 956(a) or 18 U.S.C. ' 2332b;

              ☐     Probable cause to believe Defendant committed an offense listed in
                    18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of
                    imprisonment of 10 years or more is prescribed;

              ☐     Probable cause to believe Defendant committed an offense under
                    chapter 77 of Title 18 for which a maximum term of imprisonment
                    of 20 years or more is prescribed; and/or

              ☐     Probable cause to believe Defendant committed an offense
                    involving a minor victim under section 1201, 1591, 2241, 2242,
                    2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3),
                    2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421,
                    2422, 2423, or 2425 of Title 18.

       4.     Time for Detention Hearing. The United States requests the court conduct the

detention hearing

              ☐     At first appearance

              ☒     After continuance of THREE (3) DAYS

       DATED: September 21, 2020

                                                 Respectfully submitted,

                                                 BRIAN J. KUESTER
                                                 United States Attorney

                                          s/     Benjamin P. Gifford
                                                 BENJAMIN P. GIFFORD, TBA #24111143
                                                 Assistant United States Attorney
                                                 Attorney for the Plaintiff
                                                 520 Denison Avenue
                                                 Muskogee, OK 74401
                                                 (918) 684-5100
                                                 E-mail: Ben.Gifford@usdoj.gov
